      Case 3:19-cv-00740-TSL-RHW Document 20 Filed 06/10/20 Page 1 of 22



                      UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF MISSISSIPPI
                            NORTHERN DIVISION

ALLTEL CORPORATION                                              PLAINTIFF
D/B/A VERIZON WIRELESS

VS.                                 CIVIL ACTION NO. 3:19CV740TSL-RHW

CITY OF JACKSON, MISSISSIPPI,
ET AL.                                                         DEFENDANTS

                      MEMORANDUM OPINION AND ORDER

       This is an action by Alltel Corporation d/b/a Verizon

Wireless (Verizon) for alleged violations of the

Telecommunications Act of 1996 (TCA), 47 U.S.C. § 332(c)(7)(B),

from the City of Jackson’s denial of an application to place a

wireless communications facility, a cellular tower, near the

intersection of Terry Road and Lakeshore Road in South Jackson

in order to fill an alleged gap in cellular coverage.           Verizon

alleges that the City’s decision to deny Verizon permission to

build a 150-foot high monopole at the subject location violates

the TCA because its decision was not supported by “substantial

evidence,” 47 U.S.C. § 332(c)(7)(B)(iii).          Verizon has requested

a permanent injunction ordering the City to approve its

application and issue all approvals necessary to allow

construction of the proposed cell tower, as described in

Verizon’s application.       The case is presently before the court

on Verizon’s motion for partial summary judgment on its claim

for permanent injunctive relief.          The City has responded in

                                      1
   Case 3:19-cv-00740-TSL-RHW Document 20 Filed 06/10/20 Page 2 of 22



opposition to the motion.    The court, having considered the

memoranda of authorities, together with attachments, submitted

by the parties, concludes that Verizon’s motion is well-taken

and should be granted.

    Summary Judgment Standard

    Pursuant to Rule 56 of the Federal Rules of Civil

Procedure, “[t]he court shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).    The moving party “bears the burden of

establishing that no genuine issue of material fact exists.”

Eastman Mach. Co., Inc. v. United States, 841 F.2d 469, 473 (2d

Cir. 1988) (citing Adickes v. S.H. Kress & Co., 398 U.S. 144,

157, 90 S. Ct. 1598, 1608, 26 L. Ed. 2d 142 (1970)).        If the

moving party satisfies its burden, then the non-movant “must set

forth specific facts showing that there is a genuine issue for

trial.”   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250, 106

S. Ct. 2505, 91 L. Ed. 2d 202 (1986) (quotation and footnote

omitted).   A genuine issue of material fact exists if “the

evidence is such that a reasonable jury could return a verdict

for the nonmoving party.”    Id. at 254, 106 S. Ct. 2505.

    Telecommunications Act of 1996

    The Telecommunications Act of 1996 “generally preserves

‘the traditional authority of state and local governments to

                                   2
   Case 3:19-cv-00740-TSL-RHW Document 20 Filed 06/10/20 Page 3 of 22



regulate the location, construction, and modification’ of

wireless communications facilities like cell phone towers, but

imposes ‘specific limitations’ on that authority.”        T-Mobile S.,

LLC v. City of Roswell, 574 U.S. 293, 300, 135 S. Ct. 808, 190

L. Ed. 2d 679 (2015) (quoting Rancho Palos Verdes v. Abrams, 544

U.S. 113, 115, 125 S. Ct. 1453, 161 L. Ed. 2d 316 (2005)).         One

of those limitations is that “[a]ny decision by a State or local

government or instrumentality thereof to deny a request to

place, construct, or modify personal wireless service facilities

shall be in writing and supported by substantial evidence

contained in a written record.”        47 U.S.C. § 332(c)(7)(B)(iii).

    The substantial evidence standard under the TCA is the same

as the traditional substantial evidence standard used by courts

to review agency decisions.    That is, “substantial evidence” is

    such reasonable evidence that a reasonable mind would
    accept to support a conclusion. A finding of
    substantial evidence requires more than a mere
    scintilla and less than a preponderance. The
    reviewing court must take into account contradictory
    evidence in the record. However, the reviewing court
    may not re-weigh the evidence or substitute [its]
    judgment for the judgment of the local government.
    Substantial evidence review is therefore “highly
    deferential.” The plaintiff carries the burden of
    proving that no substantial evidence supports the
    local government's decision.

    In the context of the Telecommunications Act, the
    substantial evidence standard limits the types of
    reasons that a zoning authority may use to justify its
    decision. First, generalized concerns about
    aesthetics or property values do not constitute
    substantial evidence. Second, because the

                                   3
   Case 3:19-cv-00740-TSL-RHW Document 20 Filed 06/10/20 Page 4 of 22



    Telecommunications Act is centrally directed at
    whether the local zoning authority's decision is
    consistent with the applicable zoning requirements, .
    . . courts have consistently required that the
    challenged decision accord with the applicable local
    zoning law.

    In sum, [the reviewing court] must determine whether
    [the local government] had some reasonable evidence,
    beyond mere generalized concerns, to support the
    reasons it gave for applying its zoning standards the
    way it did.

U.S. Cellular Corp. v. City of Wichita Falls, Tex., 364 F.3d

250, 255–56 (5th Cir. 2004) (internal citations and quotation

marks omitted).

    City of Jackson’s Zoning Ordinance

    Under the City of Jackson’s Zoning Ordinance, the City

Council has the authority to regulate and restrict various

subjects related to building and land use within the city

limits.   Included in this grant of authority, the City has power

over the location and use of buildings, other structures, and

land for business, industrial, residential, or other purposes.

While the community is divided into substantially uniform

districts, “it is recognized that there are certain uses which

are generally compatible with the land uses permitted in a

zoning district, but due to their unique characteristics,

require individual review to ensure the appropriateness and

compatibility of the use on any particular site.”        Zoning

Ordinance § 1701.01-A.    Accordingly, use permits may be granted


                                   4
   Case 3:19-cv-00740-TSL-RHW Document 20 Filed 06/10/20 Page 5 of 22



by the City Council for approved uses enumerated in each of the

zoning districts.   Id.   Applications for use permits are

initially made to the Planning Board, which, following review,

makes a recommendation whether to approve or deny the

application.   Ultimately, however, the City Council has the sole

discretion whether to approve or deny an application.        Zoning

Ordinance §§ 1502-A, 1506-A, 1703.08-A, 1703.06-A.

    The zoning ordinance requires that the City Council, when

evaluating a use permit application, consider the extent to

which:

    1. The proposed use is compatible with the character
    of development in the vicinity relative to density,
    bulk and intensity of structures, parking, and other
    uses;

    2. The proposed use will not be detrimental to the
    continued use, value, or development of properties in
    the vicinity;

    3. The proposed use will not adversely affect
    vehicular or pedestrian traffic in the vicinity;

    4. The proposed use can be accommodated by existing or
    proposed public services and facilities including, but
    not limited to, water, sanitary sewer, streets,
    drainage, police and fire protection, and schools;

    5. The proposed use is in harmony with the
    Comprehensive Plan;

    6. The proposed use will not be hazardous,
    detrimental, or disturbing to present surrounding land
    uses due to noises, glare, smoke, dust, odor, fumes,
    water pollution, vibration, electrical interference,
    or other nuisances.



                                   5
   Case 3:19-cv-00740-TSL-RHW Document 20 Filed 06/10/20 Page 6 of 22



Jackson Zoning Ordinance § 1701.02-A.      As the City acknowledges,

this is not a “requirements checklist”, but rather criteria for

the Council to consider when reviewing an application for a use

permit.

    Facts

    On June 13, 2019, Verizon applied to the City of Jackson

for a use permit to construct a 150–foot–tall monopole cell

phone tower on C-3 commercial property located at 196 Lakeshore

Road.     Verizon had leased an 80-foot square near the rear of the

1.1 acre parcel from the property owner on which it proposed to

locate the tower for the stated purpose of filling a gap in its

coverage and to enable Verizon to “offload" usage from its

existing sites in the area to allow them to operate more

effectively.    As stated in the City’s zoning ordinance, the

purpose of a C-3 general commercial district is “to provide for

the preservation and perpetuation of retail and commercial

enterprise, to provide areas for the development of retail type

and personal service type commercial, community, and regional

shopping centers of integrated design and high density

development of commercial businesses in certain areas adjacent

to major transportation arteries or thoroughfares within the

City.”    Zoning Ordinance § 702.05.    Under § 702.05.1(a), use

permits issued in accordance with the requirements of the zoning

ordinance are permitted for commercial communication towers on

                                   6
   Case 3:19-cv-00740-TSL-RHW Document 20 Filed 06/10/20 Page 7 of 22



C-3 commercial property.    Section 1104-A states that “commercial

communication towers located in C-3 General Commercial. . .

shall require a Use Permit. . . with the exception of towers

located on property owned by the City of Jackson.        Sites for

towers shall be large enough to contain debris resulting from

tower failure and falling ice and a security fence along the

perimeter of the site shall be required to prevent vandalism.

It is the intent of this Ordinance to encourage co-location of

attachments to towers and other structures by all commercial

communication operators; thus each applicant for a permit shall

submit a statement of any and all efforts of co-location.”

    Following review of Verizon’s application packet, the

City's planning director certified to the City’s zoning

administrator that the proposed use permit conformed to the

Comprehensive Plan for City Development.      The zoning

administrator, in turn, prepared and submitted to the City

Planning Board her “staff report” in which she noted that the

proposed tower was a permitted use of the subject property and

recommended approval of the application.      The staff report

recited that “[t]he objective for the construction of the

commercial telecommunications tower is to improve and enhance

access to high speed cellular signals for the residents and

businesses in the area.    It will also improve and enhance the

E911 service to the area.”

                                   7
    Case 3:19-cv-00740-TSL-RHW Document 20 Filed 06/10/20 Page 8 of 22



     On August 28, 2019, in accordance with governing zoning

ordinance provisions, the City Planning Board held its public

hearing on Verizon’s application.1        David McGeehee, who appeared

on behalf of Verizon, described Verizon’s need for the proposed

tower to fill a coverage gap.      McGeehee explained that co-

location was not feasible to meet the need for service because,

while there was a City-owned tower at Fire Station #22, just

three-quarters of a mile away, it was too far to the west to

meet the coverage gap, all as explained more fully in the report

of Nicholas Aung, a Verizon radio frequency engineer, provided

as part of Verizon’s application packet.

     Claude McCants, who identified himself as vice president of

the Association of South Jackson Neighborhoods as well as an

area resident whose home is within a thousand feet of the

proposed tower, spoke at the hearing in opposition to Verizon’s

application and submitted a petition opposing the proposed tower

signed by twenty-one residents.         (The petition did not identify

a basis for the residents’ opposition but, presumably, they, or

at least most of them, shared McCants’ concerns.)         McCants

opposed the application primarily on the basis that the proposed


1
 Section 1702-A of the City’s zoning ordinance states: “No
action shall be taken concerning Rezoning, Text Amendments,
Special Exceptions, Variances, or Use Permits until after a
public hearing in relation thereto, at which parties in interest
and the general citizenry shall have an opportunity to be
heard.”
                                    8
   Case 3:19-cv-00740-TSL-RHW Document 20 Filed 06/10/20 Page 9 of 22



tower was “unsightly” and would be visible to travelers as they

approached any of several area neighborhoods.       Mr. McCants

stated, in part:

    This is a monopole tower, one of the ugliest kind…
    This tower is really -- will be unsightly to a
    neighborhood. … Lakeshore is what [transportation
    planners] call a collector. That means that
    neighborhoods come out into it and deed [sic] out to
    go out to your major streets, okay. Everybody who
    comes in Lakeshore off Terry Road is going to see an
    ungodly 150-foot tower sitting there.
    . . .
    I feel that another site should really be chosen
    because that is an ungodly sight. . . . There is
    nothing to justify, you know, their putting this tower
    there. They said they want to get more coverage.
    Well, I can submit Verizon did not consider all of the
    possible applications. . . .
    I'm just saying right now that this is more of an
    industrial application in an area right now that's
    zoned single family. I don't feel an industrial
    application that is unsightly belongs in an area
    that's mostly neighborhoods. . . .
    We would rather that Verizon . . . try to locate an
    antenna, if they need that coverage, to locate an
    antenna at some other place in the area . . . .
    . . . [T]his is not something that we want in our
    neighborhood. I think that there's a better location
    and I think that they should take the time to seat
    [sic] that location.
    There are a lot of neighborhoods in that area, and
    these are some of the better neighborhoods in south
    Jackson. And what we don't want on our doorway – the
    gateway to those communities is on Lakeshore. Okay?
    You have some fine real estate in that area. And the
    gateway is right there, and at our gateway, right at
    that location, they want to put a massive 150-foot
    tower.
    I just don't see that that's something possibly we'd
    want to do. I just don't get it. I think that there
    are other alternatives, and I think that they need to
    look further.



                                   9
   Case 3:19-cv-00740-TSL-RHW Document 20 Filed 06/10/20 Page 10 of 22



Mr. McCants also expressed concern that the tower could

pose a danger to residents’ health, stating:

    There will be three towers within that area and there
    are health issues related to telecommunication towers,
    electromagnetism in that area. And there will be
    three towers we're talking about, Brookwood, which was
    already there, Fire Station 22, and talking about a
    possible third location. That's within very close
    proximity to all the neighborhoods. I think that
    we've had enough towers in that area. They need to
    move this tower further out because you're talking
    about health implications, and that has not been
    addressed.

The Planning Board voted to approve the application, finding

that “the criteria for granting a Use Permit [has] been met.”

In its presentation to the City Council, the Planning Board

stated that it recommended approval of the application based

upon “not being detrimental to the continued use, value, or

development of properties in the vicinity”; “not adversely

affecting vehicular or pedestrian traffic in the vicinity”; and

“being accommodated by existing or proposed public services and

facilities. . . .”

    The City Council held a public hearing on Verizon’s

application on September 16, 2019.      The City’s Zoning

Administrator explained in her presentation that the property

adjacent to the site of the proposed cell tower is, to the

immediate west and south, vacant acreage zoned C-3 general

commercial; to the north, C-3 commercial property; and to the

east, retail commercial, zoned C-3.      McGeehee again appeared on

                                   10
   Case 3:19-cv-00740-TSL-RHW Document 20 Filed 06/10/20 Page 11 of 22



behalf of Verizon, explained its need for the tower and why co-

location was not an option.     McCants again spoke in opposition

to the proposed tower, objecting that “many communities use

Lakeshore as a gateway”, and “everybody coming out on Lakeshore

and Terry Road” will pass by and notice “this gigantic 150-foot

[monopole] tower”, which “is not one of your prettier features”

and is “probably one of the poorer designs as far as how it

looks.”   He insisted, “Our neighborhood associations are totally

against it.”

    Following the hearing, the City Council voted 3-2 to deny

Verizon’s application.     The City issued a written denial of the

application, stating that “[t]he City Council was of the opinion

the criteria for granting the Use Permit had not been met.”

    Analysis

    Under the TCA, the City’s decision to deny Verizon’s

application for a use permit for its proposed cell tower will be

upheld it if is “supported by substantial evidence contained in

a written record.”     47 U.S.C. § 332(c)(7)(B)(iii).     Verizon has

the burden to prove that no substantial evidence supports the

City’s    decision.”   U.S. Cellular Corp. 364 F.3d at 256.

    The Supreme Court has held that the “substantial evidence”

requirement of § 332(c)(7)(B) necessarily implies that local

zoning authorities must state their reasons when they deny cell

phone tower citing applications,” T-Mobile S., LLC v. City of

                                   11
   Case 3:19-cv-00740-TSL-RHW Document 20 Filed 06/10/20 Page 12 of 22



Roswell, Ga., 574 U.S. 293, 302, 135 S. Ct. 808, 815, 190 L. Ed.

2d 679 (2015), because “’courts cannot exercise their duty of

[substantial-evidence] review unless they are advised of the

considerations underlying the action under review,’” id.

(quoting SEC v. Chenery Corp., 318 U.S. 80, 94, 63 S. Ct. 454,

87 L. Ed. 626 (1943)).     “[T]hese reasons need not be elaborate

or even sophisticated, but rather . . .       simply clear enough to

enable judicial review.”     Id.   The reasons must be in written

form, “issued essentially contemporaneously with the denial,”

id. at 307, but they “need not appear in a denial letter” or “be

given in any particular form”, id. at 303; “Congress imposed no

specific requirement on that front, but instead permitted

localities to comply with their obligation to give written

reasons so long as the locality's reasons are stated clearly

enough to enable judicial review…,” id.       In light of these

requirements, the court, in reviewing a denial decision, is

limited to the evidence in the administrative record, see

Verizon Wireless Pers. Commc'ns, LP v. Harrison Cty., No.

1:14CV389-LG-RHW, 2015 WL 12564945, at *3 (S.D. Miss. Nov. 9,

2015) (“[I]t would be improper to consider evidence outside the

administrative record to make this determination.”), and to the

reasons asserted by the locality when it made the decision to

deny the application, see Preferred Sites, LLC v. Troup Cty.,

296 F.3d 1210, 1220 (11th Cir. 2002) (locality “may not rely on

                                   12
   Case 3:19-cv-00740-TSL-RHW Document 20 Filed 06/10/20 Page 13 of 22



rationalizations constructed after the fact to support the

denial of [a provider’s] application”); U.S. Cellular Corp. v.

Bd. of Adjustment of City of Seminole, Okla., 180 F. App'x 791,

794 (10th Cir. 2006) (quoting National Tower, LLC v. Plainville

Zoning Bd. of Appeals, 297 F.3d 14, 21 (1st Cir. 2002) (“[a]

board may not provide the applicant with one reason for a denial

and then, in court, seek to uphold its decision on different

grounds.”).

    The City herein contends that Verizon’s application was

denied because criteria set forth in the zoning ordinance as

relevant to a decision on granting a use permit were not

satisfied.    However, the City did not identify, either in its

denial letter or at the hearing on Verizon’s application, any

criteria that it had determined were not met.        The denial letter

simply recited, without explanation or elaboration, that “[t]he

City Council was of the opinion the criteria for granting the

Use Permit had not been met.”     This does not satisfy the TCA’s

substantial evidence requirement.       See Harrison Cty., 2015 WL

12564945, at *6 (citing Town of Amherst v. Omnipoint Commc'ns

Enters., Inc., 173 F.3d 9, 16 (1st Cir. 1999)) (“Denials of

permits that are based on ‘hollow generalities’ … do not satisfy

the substantial evidence test”).

    As reflected in the transcript of the September 2019

hearing before the City Council, two members of the City Council

                                   13
   Case 3:19-cv-00740-TSL-RHW Document 20 Filed 06/10/20 Page 14 of 22



stated their reasons for voting against Verizon’s application.

Those reasons, however, did not relate to whether the criteria

for granting a use permit had been met.       Nor were they valid

reasons for denial of the application.       Councilman Kenneth

Stokes stated simply that he thought “[i]t seem[ed] like

[Verizon was] trying to force something down [citizens’]

throats” and believed “it would be wrong for the government to

approve [it] when the citizens are against it.”        And Councilman

Aaron Banks felt he had “a responsibility . . . to the people

that elected [him]” and those people “had made their voices very

clear to oppose” the application.       He believed that “even if

[the proposed tower] was something that was viable, it comes off

disrespectful to do anything or something of this sort and not

even have any type of communication with the leaders of that

neighborhood who I am responsible for contacting and dealing

with every day.”   He “stress[ed] the importance of communicating

with those neighborhoods and neighborhood associations around,”

and concluded that “a lot of people want to do business, but in

order to do business and have it done right, you want the

respect of the neighborhood association and the people that are

in that neighborhood, and I think that's just fair. . . .          I'm

going to stand with the decision and the advice of the citizens

of people of Ward 6.”



                                   14
   Case 3:19-cv-00740-TSL-RHW Document 20 Filed 06/10/20 Page 15 of 22



    Jackson’s zoning ordinance contains specific notice

requirements:   Notice must be given to all property owners and

neighborhood associations within 160 feet and 1,000 feet,

respectively, of the site of the proposed tower.        Zoning

Ordinance § 1703.02.4-A.     Verizon complied with that

requirement.    Beyond that, nothing in the zoning ordinance

requires that an applicant for a use permit, whether for a cell

tower or any other use, communicate with or work with area

residents or businesses as a condition of obtaining approval of

a use permit application.     Is it a good idea to do so?      Perhaps.

Is it required?    No.   Thus, the fact that Verizon did not engage

in communication with area residents or neighborhood association

leaders does not constitute substantial evidence for denial of

its application.

    The City Council certainly was warranted in considering the

concerns of residents.     But the mere fact that some residents

opposed Verizon’s application was not a valid basis for denial

of the application unless the substance of those concerns

constituted substantial evidence and the substance of their

objection – and not merely the fact of their objection – was the

reason for the Council’s decision to deny the application.

Here, the petition presented to the City Council contained the

signatures of twenty-one residents.      However, the petition

itself contained no information as to the basis for their

                                   15
   Case 3:19-cv-00740-TSL-RHW Document 20 Filed 06/10/20 Page 16 of 22



collective opposition or for any individual’s objection.         The

petition merely recited, “We the undersigned members of the

Association of South Jackson Neighborhoods oppose the Special

Exception for a wireless communication facility (monopole tower)

in the vacant field behind the property located at 196 Lakeshore

Drive, Jackson, MS.”    There is otherwise no record evidence as

to why any resident, other than Mr. McCants, opposes the tower.

Councilman Banks did state that he had spoken with one of the

individuals who signed the petition and that this individual

expressed concern “about the electromagnetic and all the other

kind of stuff.”   However, this objection likewise would not

constitute substantial evidence to support the Council’s denial.

See Harrison Cty., 2015 WL 12564945, at *7; § 332(c)(7)(B)(iv)

(“[N]o state or local government or instrumentality thereof may

regulate the construction of personal wireless facilities on the

basis of the environmental effects of RF emissions to the extent

that such facilities comply with the Commission's regulations

concerning such emissions.”);see also Telespectrum, Inc. v. Pub.

Serv. Comm'n of Kentucky, 227 F.3d 414, 424 (6th Cir.

2000)(“concerns of health risks due to the emissions may not

constitute substantial evidence in support of denial by

statutory rule….”) (quotation omitted).

    Even if the court assumes that these individuals shared the

concerns expressed by Mr. McCants, those concerns do not amount

                                   16
   Case 3:19-cv-00740-TSL-RHW Document 20 Filed 06/10/20 Page 17 of 22



to substantial evidence for the Council’s decision.         As noted

supra, the principal basis for Mr. McCants’ objection to the

tower is that it is, in a word, ugly, and that he and other

residents (or visitors in the area) will have to pass by and see

this ugly tower when traveling to and from the several

neighborhoods in the general vicinity – including some upscale

neighborhoods.   While concerns relating to aesthetics can

constitute substantial evidence, “generalized concerns about

aesthetics . . . do not constitute substantial evidence.”

Wichita Falls, Tex., 364 F.3d at 255-56.       In this regard, the

Eleventh Circuit has explained as follows:

    “[A] blanket aesthetic objection does not constitute
    substantial evidence under § 332. Such a standard
    would eviscerate the substantial evidence requirement
    and unnecessarily retard mobile phone service
    development.” [Michael Linet, Inc. v. Vill. of
    Wellington, Fla., 408 F.3d 757, 762 (11th Cir. 2005)].
    Nevertheless, . . . “[a]esthetic objections coupled
    with evidence of an adverse impact on property values
    or safety concerns can constitute substantial
    evidence.” [Id.]; see also Preferred Sites, LLC v.
    Troup Cty., 296 F.3d 1210, 1219 (11th Cir. 2002)
    (explaining that “[a]esthetic concerns may be a valid
    basis for denial of a permit if substantial evidence
    of the visual impact of the tower is before the
    board”). Thus, while in certain circumstances
    particularized aesthetic concerns may be a valid basis
    for the denial of an application, “[m]ere generalized
    concerns regarding aesthetics ... are insufficient to
    create substantial evidence justifying the denial of a
    permit under [the Telecommunications Act].”
    [Preferred Sites, 296 F.3d at 1219].

Mun. Commc'ns, LLC v. Cobb Cty., Georgia, 796 F. App'x 663, 668–

69 (11th Cir. 2020).    Mr. McCants’ opinions, as expressed in the

                                   17
    Case 3:19-cv-00740-TSL-RHW Document 20 Filed 06/10/20 Page 18 of 22



hearings, are plainly of the “generalized concerns” variety.

There is no evidence that the proposed tower can be seen from

the neighborhoods to which Mr. McCants referred (or in which any

of those who signed the petition reside).        As noted in

Verizon’s application, the nearest neighborhood is a quarter

mile from the proposed site of the tower,2 and the area between

the neighborhoods and the proposed site of the tower, as stated

by Verizon’s representative and confirmed by satellite

photographs, is heavily treed, thus obscuring the tower from

sight of homes in the neighborhoods.3 Mr. McCants’ concern in

this regard was solely that residents of these neighborhoods

would have to pass by what he considered to be this unsightly

tower when traveling to and from their homes.         That, however, is

not substantial evidence to deny Verizon’s application.4


2
     There are a few individual homes that are closer (the
nearest one being 675 feet from the site); but it does not
appear that residents of those homes objected to Verizon’s
application.
3
     While not relevant, since there is no evidence the tower
could be seen even from as close as a quarter mile away, it is
interesting to note that the closest any of the individuals who
signed the petition lives is nearly a mile from the proposed
site. Most of those individuals live nearer to two miles away,
and a few live as far as three, four and five miles away. One,
it seems, does not even live in South Jackson.
4
     In response to Verizon’s motion, the City argues that the
Planning Board’s recommendation for approval of Verizon’s
application cited only three of the six criteria that the zoning
ordinance requires be considered in evaluating a use permit
application, and it argues the remaining three criteria on which
                                    18
   Case 3:19-cv-00740-TSL-RHW Document 20 Filed 06/10/20 Page 19 of 22



    The City argues that this case is strikingly similar to

Verizon Wireless Tennessee Partnership v. Desoto County,

Mississippi, 419 F. Supp. 3d 950 (N.D. Miss. 2019), in which

Judge Michael Mills denied Verizon’s motion for an injunction

ordering Desoto County to approve its proposed cell tower; the

City contends the same result should obtain here.        This case,

however, bears little resemblance to the Desoto County case.             In

that case, in denying Verizon’s application for a conditional

use permit to construct a cell tower, the Desoto County Board of

Supervisors cited five specific reasons for its decision,

including that Verizon had provided “insubstantial proof as to

whether there exist[ed] a gap in coverage for the area to be

serviced by the proposed cell tower” and as to whether or not




the Planning Board “did not base its approval” or which it
“excluded” or ”did not include” in its recommendation for
approving Verizon’s application were/are “consistent with”
and/or ”called into question by” and/or ”impacted by” the
“evidence presented to/and concerns expressed by . . . the City
Council at the hearing on Verizon’s application”. That is,
according to the City, Mr. McCants’ statements, the neighborhood
association petition opposing the application, and the City
Council’s comments show that the proposed use was not
“compatible with the character of development in the vicinity
relative to . . . other uses,” that it was not “in harmony with
the Comprehensive Plan,” and that it was hazardous, detrimental,
or disturbing to present surrounding land uses due to . . .
other nuisances.” However, not only was this not the reason
given for the Council’s decision, but also, for the reasons
explained in the text, the record is devoid of evidence that
would have supported a decision by the Council that any of these
three criteria were not satisfied.

                                   19
   Case 3:19-cv-00740-TSL-RHW Document 20 Filed 06/10/20 Page 20 of 22



existing towers could be enhanced to provide improved service,

and that there was sufficient evidence that there would be

negative “aesthetic effects to the community”.        Id. at 952.

The City herein argues that the proof presented by Verizon in

Desoto County as to the existence of a gap in coverage is

similar to the proof Verizon presented in its application in

this case.   But even if that were true, the fact is, the Jackson

City Council, unlike the Desoto County Board of Supervisors,

never questioned Verizon’s assertion of or the sufficiency of

its proof as to a gap in coverage; and the City Council did not

purport to deny Verizon’s application on the basis that Verizon

had failed to adequately demonstrate a need for the construction

of a new tower to address a gap in existing coverage.         Notably,

in his opinion in Desoto County, Judge Mills distinguished the

facts before him from the facts in U.S. Cellular v. Wichita

Falls, on the basis that in Wichita Falls, “’U.S. Cellular [had]

identified a gap in its coverage in southwest Wichita Falls,’

and there [was] no indication in the record that the city had

questioned the provider's evidence on this crucial issue.”          Id.

at 960.   The same is true here:     Verizon identified a gap in

coverage and the City Council did not question Verizon’s

position on this issue.

     The City points out that Judge Mills rejected Verizon’s

position that there was no probative value in the concerns of

                                   20
   Case 3:19-cv-00740-TSL-RHW Document 20 Filed 06/10/20 Page 21 of 22



local residents about the negative aesthetic effect of the

proposed tower.     However, what he found was that because of the

weakness of Verizon’s proof as to the need for the tower, the

concerns expressed by these residents had some “limited

probative value”.     Significantly, Judge Mills stated, “[I]f this

were a case in which Verizon had presented even moderately

persuasive evidence that the Proposed Sugarcoated Site would

address a true gap in coverage, then this court would likely

regard these aesthetics concerns as an insufficient basis to

deny the project.”     Id. at 957.    Moreover, he found the fact

that the tower “would be easily visible from [the objecting

residents’] homes [was] objectively significant information,

since it distinguishes the tower from one built in a location

where it could not be seen from residents' homes.”        Id. at 958.

In this case, the City did not question whether the tower was

needed to address a true gap in coverage.       Moreover, no evidence

was presented that Verizon’s proposed tower would be visible

from any objecting resident’s home.       The City’s reliance on the

Desoto County case is clearly misplaced.



    Conclusion

    Based on the foregoing, the court concludes that the City

Council’s decision to deny Verizon’s application for a use

permit to construct the proposed tower at 196 Lakeshore Road was

                                     21
    Case 3:19-cv-00740-TSL-RHW Document 20 Filed 06/10/20 Page 22 of 22



not supported by substantial evidence.        It is, therefore,

ordered that Verizon’s motion for summary judgment on its

request for a permanent injunction is granted and Verizon is

thus granted a permanent injunction requiring the City of

Jackson, Mississippi, to grant its application for a use permit

and to issue all approvals necessary to allow said construction.5

     A separate judgment will be entered in accordance with Rule

58 of the Federal Rules of Civil Procedure.

     SO ORDERED this 10th day June, 2020.



                                         /s/ Tom S. Lee               .
                                         UNITED STATES DISTRICT JUDGE




5
     Verizon’s remaining claims in this cause are now moot.
                                    22
